DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 10 recite functional language “wherein a specular reflection area having luminance value greater than a predetermined threshold is excluded while estimating the ambient light”.  This functional language has the effect of limiting the claim scope to require “a specular reflection area having luminance value greater than a predetermined threshold is excluded while estimating the ambient light”.  The recited function does not follow from the structure of the claim, i.e. “an image sensor that captures”, “a region of interest selector that determines”, “an occupancy detector that determines” and “an ambient light estimator that estimates”. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).  
Applicant may overcome the above rejection by amending the claim to specify a particular structure which performs the claimed function, provided such an amendment is supported by the specification, in order to inform one of ordinary skill in the art of the metes and bounds of the functional limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-11, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,586,351 to Brailovskiy (hereinafter Brailovskiy).
	
Regarding independent claim 1, Brailovskiy teaches a system of estimating ambient light, comprising: 
an image sensor that captures an image (image sensor 332, see Fig. 3); 
a region of interest (ROI) selector that determines at least one ROI on the image (determines region of interest step 514 of Fig. 5 executed by the image capture device 112 and/or by processor 102, see column 15 lines 7-9); 
an occupancy detector that determines existence status of an object disposed on the at least one ROI (determines reflection coefficient in step 518 that indicates the existence of a desired object defined in a look up table, see column 15 line 56 to column 16 line 3. Flow of Fig. 5 is executed by the image capture device 112 and/or by processor 102, see column 15 lines 7-9); and 
an ambient light estimator that estimates illumination of ambient light of the at least one ROI according to luminance of the at least one ROI on the image (estimates ambient light in step 522 of Fig. 5 executed by the image capture device 112 and/or by processor 102, see column 15 lines 7-9).
 

Regarding claim 5, Brailovskiy teaches the system of claim 1, wherein the occupancy detector comprises: 
a motion detector that detects motion of the object on the ROI (uses infrared light source 182 for motion detection, see column 8 lines 19-41, can also use motion sensors in architecture 300, see column 13 lines 48-50).

Regarding claim 8, Brailovskiy teaches the system of claim 1, wherein the image sensor comprises a visible-light image sensor (RGB channel 116 may be used to detect visible wavelength light in the visible portion of the electromagnetic spectrum, see Fig. 1 and column 3 lines 10-12).

Regarding claim 9, Brailovskiy teaches the system of claim 1, further comprising: 
a light source disposed above the ROI and adjusted according to the estimated illumination of ambient light (uses infrared light source 182 and adjusts it to improve ambient light estimation, see column 8 lines 19-25 and Fig. 1).

Regarding claim 10, Brailovskiy teaches the system of claim 1, wherein a specular reflection area having luminance value greater than a predetermined threshold is excluded while estimating the ambient light (when luminance is greater that the threshold for ambient light the camera switches mode, hence the capture data is excluded, see column 8 lines 58-62 and step 614 of Fig. 6, column 17 lines 11-23).

Regarding independent claim 11, Brailovskiy teaches a method of estimating ambient light, comprising: 

(b) determining at least one region of interest (ROI) on the image (determines region of interest step 514 of Fig. 5); 
(c) determining existence status of an object disposed on the at least one ROI (determines reflection coefficient in step 518 that indicates the existence of a desired object defined in a look up table, see column 15 line 56 to column 16 line 3); and 
(d) estimating illumination of ambient light of the at least one ROI according to luminance of the at least one ROI on the image (estimates ambient light in step 522 of Fig. 5).

Regarding claim 15, Brailovskiy teaches the method of claim 11, wherein the step (c) comprises: 
detecting motion of the object on the ROI (detects motion on the ROI, see column 8 lines 29-32).

Regarding claim 18, Brailovskiy teaches the method of claim 11, wherein the image sensor comprises a visible-light image sensor (comprises RGB channel, see Fig. 1).

Regarding claim 19, Brailovskiy teaches the method of claim 11, further comprising: 
providing a light source disposed above the ROI and adjusting the light source according to the estimated illumination of ambient light (uses infrared light and adjusts it to improve ambient light estimation, see column 8 lines 19-25).

Regarding claim 20, Brailovskiy teaches the method of claim 11, wherein a specular reflection area having luminance value greater than a predetermined threshold is excluded while estimating the ambient light (when luminance is greater that the threshold for ambient light the camera switches .

Allowable Subject Matter
Claim(s) 2-4, 6-7 and 12-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the system of claim 1, wherein illumination of incoming light irradiating the object is a function of relative luminance of the image, exposure time and gain of the image sensor and reflectance of the ROI with or without the object, and is expressed as follows:
incoming light = K x (relative luminance)/((exposure time) x (gain) x (reflectance)) 
where K is a proportionality constant.

Regarding claim(s) 3-4, claim(s) depend from claim 2 and is/are allowable for the same reasons stated above.

Regarding claim 6, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them 

Regarding claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the system of claim 5, wherein the occupancy detector comprises: 
a status detector that determines the existence status of the ROI when triggered by the motion detector that detects the motion of the object.

Regarding claim(s) 12-14 and 16-17, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 2-4 and 6-7 and is/are allowed for the same reasons used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                              


/Timothy J Henn/               Acting Supervisory Patent Examiner of Art Unit 2698